
	
		I
		112th CONGRESS
		1st Session
		H. R. 1832
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Mr. Thompson of
			 Pennsylvania (for himself, Ms.
			 Berkley, Mr. McCaul,
			 Mr. Meeks,
			 Mr. Platts,
			 Mrs. Christensen,
			 Mr. Cleaver,
			 Mr. Kissell,
			 Mr. Westmoreland,
			 Mr. Hanna,
			 Mr. Bucshon, and
			 Mr. Long) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 10, United States Code, to expand the
		  State licensure exception for certain health-care professionals, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers’ Telemedicine and E–Health Portability Act
			 of 2011 or the STEP
			 Act.
		2.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the Secretary of Defense and the Secretary
			 of Veterans Affairs need to renew and improve efforts to reach out to rural
			 America, which has less access to care;
			(2)behavioral health services for active duty
			 members of the Armed Forces, members of the reserve components, members of the
			 National Guard, and veterans need to be more easily and readily accessible;
			 and
			(3)medical records and records of deployment
			 need a warm transition and better collaboration between the
			 Department of Defense and the Department of Veterans Affairs.
			3.Expansion of
			 State licensure exception for certain health care professionals
			(a)In
			 generalSection 1094(d) of
			 title 10, United States Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 at any location before in any State; and
					(B)by striking
			 regardless and all that follows through the end and inserting
			 regardless of where such health-care professional or the patient are
			 located, so long as the practice is within the scope of the authorized Federal
			 duties.; and
					(2)in paragraph (2),
			 by striking member of the armed forces and inserting
			 member of the armed forces, civilian employee of the Department of
			 Defense, personal services contractor under section 1091 of this title, or
			 other health-care professional credentialed and privileged at a Federal health
			 care institution or location specially designated by the Secretary for this
			 purpose.
				(b)ReportNot later than 90 days after the date of
			 the enactment of this Act, the Secretary of Defense, in coordination with the
			 Secretary of Veterans Affairs, shall submit to Congress a report on the plans
			 to develop and expand programs to use new Internet and communication
			 technologies for improved access to care and resources, including telemedicine,
			 telehealth care services, and telebehavioral health programs that ensure
			 patient privacy.
			(c)RegulationsThe
			 Secretary of Defense shall prescribe regulations to carry out the amendments
			 made by this Act.
			
